DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application’s status as a continuation-in-part of application 16/441,597 and corresponding claims of priority to provisional patent applications 62/773,424 and 62/685,479 are acknowledged.

Status of the Claims
	The status of the claims as of the preliminary amendment filed 5/20/2020 is as follows:
Claim 13 is currently amended. Claims 1-12 and 14-20 are original. Claim 21 is new. Claims 1-21 are currently pending and have been considered below. 

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 3/11/2020 and 12/16/2021 are in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner. 

	Claim Objections
Claims 1-12 and 16-20 are objected to because of the following informalities: 
Claim 1 recites an alert “indicating which of the treatments in the list of treatments prescribed by, or likely to be prescribed by, the healthcare provider to the patient which are known to have reduced or no efficacy” (emphasis added). One of the instances of “which” should be removed for increased grammatical clarity, e.g. “indicating which of the treatments… are known to have reduced or no efficacy” or “indicating the treatments in the list… which are known to have reduced or no efficacy.” Claims 2-12 
Claim 16 recites “the presence of non-presence of tested for genetic markers” which should be corrected to “the presence or non-presence of…” for grammatical clarity. Claim 16 also recites “an alert indicating which, of the treatments in the list of treatments” which should not include a comma between “which” and “of the treatments” for grammatical clarity. Claims 17-20 are also objected to on these bases because they inherit the objectionable language due to their dependence on claim 16. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 6-9, 11, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 10, and 15-16 of copending Application No. 16/441,597(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘597 recite a slightly more specific version of the claims of ‘189. That is, independent claims 1 and 15 of ‘597 include the limitations of claims 1 and 16 of ‘189, while merely specifying that the invention is directed to tracking and checking whether medications are ineffective rather than more general treatments having reduced or no efficacy. Dependent claims 2-3, 6-9, 11, and 17 of the instant application have similar nominal distinctions over claims 2-3, 6-8, 10, and 16 of ‘597. Because a species can anticipate a genus (i.e. a more specific claim with all the features of the more generic claim can anticipate the generic claim), the these claims of the ‘597 application is considered to anticipate claims 1-3, 6-9, 11, and 16-17 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 8-9, 11-15, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-6, 8, and 11-12 each recite various instances of the limitation "the electronic storage device" or “said electronic storage device.” However, there are two electronic storage devices introduced in independent claim 1, such that it is unclear which device is being referenced in each of these dependent claims. For purposes of examination, Examiner interprets the instance in claim 3, the first instance in claim 4, and the first instance in claim 8 as referring to the electronic storage device of the healthcare provider system, and interprets the second instance in claim 4, the instances in claims 5, 6, 11, and 12, and the second instance in claim 8 as referring to the unaffiliated electronic storage device (i.e. as introduced in line 10 of claim 1).  
Claims 5, 9, and 17 each recite the limitation "said laboratory system” or “the laboratory system.” There is insufficient antecedent basis for this limitation in each claim because there is no previously introduced laboratory system element in parent claims 1 or 16. For purposes of examination, Examiner interprets “said laboratory system” as “a laboratory system” newly introduced by each claim. Claims 18-20 are also rejected on this basis because they inherit the indefinite language due to their dependence on claim 17.
Claim 13 recites the limitation "the allergy portion" in the final limitation. There is insufficient antecedent basis for this limitation in the claim because there is no previously introduced “allergy portion” element of the user systems. For purposes of examination, Examiner interprets “the allergy portion” as “an allergy portion” newly introduced by the claim. Claims 14-15 and 21 are also rejected on this basis because they inherit the indefinite language due to their dependence on claim 13.
Claim 15 recites the limitation "the treatment options” in line 3. There is insufficient antecedent basis for this limitation in the claim because there are no previously introduced treatment options, merely treatments. For purposes of examination, Examiner interprets “the treatment options” as “treatment options” newly introduced by the claim. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-12 are directed to a system (i.e. machine) and claims 16-20 are directed to a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing relationships or interactions between people.  Specifically, the claim recites receiving genetic testing results comprising genetic markers of a patient from said number of patients treated by the healthcare provider; querying the database to determine whether any treatments in the list of treatments prescribed by, or likely to be prescribed by, the healthcare provider to the patient are known to have reduced or no efficacy in persons having the same genetic markers as the patient; and generating an alert at the healthcare provider indicating which of the treatments in the list of treatments prescribed by, or likely to be prescribed by, the healthcare provider to the patient which 2Serial No.: 16/441,597Dkt. No. XAC3256-002CPreliminary Amendmentare known to have reduced or no efficacy in persons having the same genetic markers as the patient. 
But for the recitation of generic computer components like electronic storage devices and a processor, these functions, when considered as a whole, describe a prescription checking interaction that could take place between various human entities of a patient’s care team, e.g. the patient, a healthcare provider, and an administrator or other healthcare professional. For example, a patient could provide genetic testing results to a healthcare provider who could cross-reference the patient’s genetic information with known drug-gene interactions stored in a database and make a note of any relevant matches that indicate a particular drug treatment might have reduced or no efficacy for the patient. Thus, 
Independent claim 16 recites similar steps as claim 1, and similarly amounts to a certain method of organizing human activity. Specifically, claim 16 recites providing, at a healthcare provider system, a list of treatments prescribed by, or likely to be prescribed by, a healthcare provider to each of a number of patients treated by the healthcare provider; providing a database comprising data regarding treatments known to have reduced or no efficacy in persons having particular genetic markers; providing a healthcare information exchange system (“HIE”) in electronic communication with a number of healthcare provider systems, including the healthcare provider system; receiving, genetic testing indicating the presence or non-presence of tested for genetic markers 10Serial No.: 16/441,597Dkt. No. XAC3256-002CPreliminary Amendmentfor a patient of said number of patients treated by the healthcare provider; querying the database to determine whether any treatments in the list of treatments prescribed by, or likely to be prescribed by, the healthcare provider to the patient are known to have reduced or no efficacy in persons having the same genetic markers as the patient; and generating, for display at the healthcare provider system, an alert indicating which, of the treatments in the list of treatments prescribed by, or likely to be prescribed by, the healthcare provider to the patient are known to have reduced or no efficacy in persons having the same genetic markers as the patient.
Each of these steps, when considered as a whole, describe information sharing and prescription checking interactions that could take place between various entities of a patient’s care team, e.g. the patient, a healthcare provider, a laboratory professional, and other healthcare professionals. For example, a list of medication treatments, a database of drug-gene interactions, and an HIE are provided, e.g. by some healthcare entity. A patient could provide genetic testing results to a healthcare provider, who could then cross-reference the patient’s genetic information with known drug-gene interactions stored in a database and make a note of any relevant matches that indicate a particular drug treatment might have reduced or no efficacy for the patient. Thus, the steps recited in this claim describe various interactions and data sharing relationships between a patient and one or more medical professionals, and accordingly claim 16 recites an abstract idea in the form of a certain method of organizing human activity. 
Dependent claims 2-12 and 17-20 inherit the limitations that recite an abstract idea from their 
Specifically, claims 4 and 17 recite receiving diagnostic codes, treatment codes, and/or insurance information, using them to determine which genetic tests are covered by the patient’s insurance and/or are medically necessary, and ordering the determined tests. Claims 11 and 18 recite receiving diagnostic codes and querying the database to retrieve commonly prescribed treatments associated with the received diagnostic codes to determine the treatments likely to be prescribed to the patient. Claim 19 recites providing a list of alternative treatment options, querying the database to retrieve alternative treatment options for each ineffective treatment, and transmitting the alternative treatment options to the healthcare provider system. Such functions could each be achieved by a healthcare entity as described above for the independent claims via a medical data sharing and analysis interaction, i.e. by receiving data, querying relevant information to make a determination, and returning a result. Thus, dependent claims 4, 11, and 17-19 also recite an abstract idea in the form of a certain method of organizing human activity. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes the additional hardware elements of a healthcare provider system comprising an electronic display and an electronic storage device comprising data regarding treatments prescribed by, or likely to be prescribed by, the healthcare provider to each of a number of patients treated by the healthcare provider; a database comprising data regarding treatments known to have reduced or no efficacy in persons having particular genetic markers; and an electronic storage device comprising software instructions, which when executed, configure a processor to perform the receiving, querying, 
These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim, do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic healthcare system environment). Further, use of various systems comprising generic computing components to perform the receiving, querying, generating, etc. functions amounts to the words “apply it” with a computer because otherwise-abstract steps are being performed with generic computing elements like a processor executing electronically stored instructions. Additionally, the storage of various types of data in electronic storage devices or databases amounts to insignificant extra-solution activity because these elements offer nominal electronic data storage functions, while the display of the generated alert on an electronic display amounts to insignificant extra-solution activity because it offers nominal data outputting equivalent to printing a report. Accordingly, the claim as a whole is directed to an abstract idea without integration into a practical application. 
Independent claim 16 does not include additional elements that integrate the abstract idea into a practical application. Claim 16 includes the functional additional element of displaying, at an electronic display associated with the healthcare provider system, the alert. This additional element, when considered in the context of the claim as a whole, does not reflect an improvement in the functioning of a computer or other technological field, does not effect a particular treatment or prophylaxis for a disease or medical condition, does not implement the abstract idea with a particular machine that is integral to the claim, does not effect a transformation of a particular article to a different state or thing, nor does it apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic healthcare system environment). Further, the display of the generated alert on an electronic display amounts to insignificant extra-solution activity because it offers nominal data outputting equivalent to printing a report. Accordingly, the claim as a whole 
The judicial exception recited in dependent claims 2-12 and 17-20 is also not integrated into a practical application under a similar analysis as above. In particular:
Claims 2 and 20 specify that the healthcare provider system comprises an electronic medical record system, which merely ties the field of the invention to an EMR implementation. 
Claims 3, 6, 8, and 19 specify various additional data outputs for display according to determinations made as part of the abstract idea, which amount to insignificant extra-solution activity equivalent to printing a report as explained above for the independent claims. 
Claims 4, 6, 8, and 11 recite the storage of various types of additional data in storage elements, which amounts to nominal data storage functions and thus insignificant extra-solution activity as explained above for the independent claims. 
Claim 5 recites additional software instructions that configure the processor to generate instructions for the automated assembly of a genetic testing device based upon the list of ordered tests; presently this element amounts to insignificant extra-solution activity because instructions are merely generated, and no automated assembly nor testing is actually performed (Examiner notes that this type of element could provide integration into a practical application in the future, if, for example, the automated assembly of a genetic testing device is actually performed according to the generated instructions and the assembled genetic testing device is subsequently used to actually perform the list of ordered tests). 
Claims 7 and 20 specify that the treatments are medications, which merely ties the field of the invention to specifically drug-based treatment checking. 
Claim 9 recites a genetic material gathering device and a genetic sequencing device configured to receive the genetic material gathering device and in electronic communication with the laboratory system; these elements amount to insignificant extra-solution activity in the form of means of necessary data gathering because the genetic sequencing devices are not the focus of the invention and merely function to provide generic genetic testing results as needed for the main analysis functions of the invention. 
Claim 10 recites generation of a web-based portal on a personal electronic device, which 
Claim 12 merely specifies that the electronic storage device is part of a laboratory system nominally located at a laboratory, which merely ties the field of the invention to an arbitrary location and does not provide integration into a practical application. 
Accordingly, the additional elements of claims 1-12 and 16-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-12 and 16-20 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processors executing software instructions stored in electronic storage devices to perform the receiving, querying, generating, etc. steps of the invention amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes para. [0056] of Applicant’s specification, where it is noted that the functions of the invention can be performed “by one or more electronic devices… compris[ing] one or more processors, electronic storage devices, executable software instructions, and the like configured to perform the operations described herein. The electronic devices may be general purpose computer [or] specialized computing device. The electronic devices may be personal computers, smartphone, tablets, databases, servers, or the like.” From this disclosure, one of ordinary skill in the art would understand that any generic processor-based electronic computing device may be utilized to accomplish the functions of the invention. 
Regarding the functional additional elements, as noted above, the steps of storing various data electronically, transmitting data electronically, and displaying data at an electronic display amount to insignificant extra-solution activity. These activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (i.e. receiving/transmitting information electronically between various systems and/or for display as in claims 1, 3-4, 6, 8, 10-11, and 
Further, use of a genetic sequencing device to provide genetic testing results as in claim 9 is well-understood, routine, and conventional in the art as evidenced by at least Apte et al. (US 20170308669 A1) Fig. 2 & [0019]; Ellis et al. (US 20140350954 A1) [0146]; Luellen et al. (US 20180308569 A1) [0132]; and O’Donnell et al. (US 20160239636 A1) [0048]. 
Further, the combination of these additional elements (various processor-based health systems electronically communicating with databases and display devices to provide alerts relating to drug-gene interactions based on a patient’s genetic testing results) is a well-understood, routine, and conventional combination, as evidenced by at least Shiloh (US 20150058039 A1) abstract, Figs. 1 & 15-16; O’Donnell abstract, Fig. 1, [0046]-[0048], & [0052]-[0053]; Coleman et al. (US 20090094059 A1) abstract, Figs. 1 & 10; Baskys (US 20170270246 A1) abstract, [0029]-[0030], & [0047]; Spivey et al. (US 20160048652 A1) abstract & Fig. 1; Biles et al. (US 20180330060 A1) abstract, Fig. 1, & [0079]; and Sheffield et al. (US 20140316821 A1) abstract, Figs. 1-2, & [0006]. 
Thus, when considered as a whole and in combination, claims 1-12 and 16-20 are not patent eligible. 
Examiner notes that claim 13 is found to recite eligible subject matter due to the ordered combination of each of the additional elements and the actual performance of testing deemed medically necessary by the laboratory system for further pharmacogenomics analysis and alerting purposes, such that any recited abstract idea is integrated into a practical application. Claims 14-15 and 21 depending therefrom are thus also found to recite eligible subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 10, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiloh (US 20150058039 A1).
Claim 1
Shiloh teaches a system for alerting a healthcare provider to prescribed treatments likely to have reduced or no effectiveness due to genetic composition (Shiloh abstract, [0124]), the system comprising: 
a healthcare provider system comprising an electronic display and an electronic storage device comprising data regarding treatments prescribed by, or likely to be prescribed by, the healthcare provider to each of a number of patients treated by the healthcare provider (Shiloh Figs. 1 & 15, [0079], [0081], [0116], noting a healthcare provider EMR system storing prescribed drug information for patients (i.e. data regarding drug treatments prescribed by the healthcare provider to a number of patients) accessible by electronic devices that include displays such as personal computers, mobile phones, tablets, etc.); 
a database comprising data regarding treatments known to have reduced or no efficacy in persons having particular genetic markers (Shiloh Figs. 1 & 15, [0030], [0080], noting the GENELEX database that stores information about medication effectiveness based on patient genetics); and 
an electronic storage device comprising software instructions, which when executed, configure a processor to (Shiloh Figs. 1 & 15, [0107], noting DDI+ platform 140 that can be implemented as a processor executing software instructions stored in an electronic storage device per [0210]-[0212]): 
receive genetic testing results comprising genetic markers of a patient from said number of patients treated by the healthcare provider (Shiloh [0082], [0124], [0181], noting the DDI+ platform receives the patient’s genetic profile as an input); 
query the database to determine whether any treatments in the list of treatments prescribed by, or likely to be prescribed by, the healthcare provider to the patient are known to have reduced or no efficacy in persons having the same genetic markers as the patient (Shiloh [0124], [0184], noting the GENELEX database is queried to determine the effectiveness of various prescribed ; 
generate an alert at the healthcare provider system indicating which of the treatments in the list of treatments prescribed by, or likely to be prescribed by, the healthcare provider to the patient which are known to have reduced or no efficacy in persons having the same genetic markers as the patient (Shiloh [0027]-[0028], [0186]-[0187], [0198], noting alerts are generated and transmitted to the healthcare provider system for display on a GUI to indicate gene-drug interactions determined by the system); and 
2Preliminary AmendmentApp. No.: 16/674,189Dkt. No.: XAC3256-002Ddisplay said alert on said electronic display (Shiloh [0073], [0081], [0205], noting the healthcare provider accesses the generated alerts via processor-based display devices like mobile and desktop computers, tablets, mobile phones, etc. displaying the alerts on a GUI).
Claim 16
Shiloh teaches a method for alerting a healthcare provider to prescribed treatments having reduced or no efficacy (Shiloh abstract, [0002]), said method comprising the steps of: 
providing, at a healthcare provider system, a list of treatments prescribed by, or likely to be prescribed by, a healthcare provider to each of a number of patients treated by the healthcare provider (Shiloh Figs. 1 & 15, [0079], [0081], [0116], noting a healthcare provider EMR system storing prescribed drug information for patients (i.e. data regarding drug treatments prescribed by the healthcare provider to a number of patients)); 
providing a database comprising data regarding treatments known to have reduced or no efficacy in persons having particular genetic markers (Shiloh Figs. 1 & 15, [0030], [0080], noting the GENELEX database that stores information about medication effectiveness based on patient genetics); 
providing a healthcare information exchange system ("HIE") in electronic communication with a number of healthcare provider systems, including the healthcare provider system (Shiloh Fig. 16, [0071], [0172], noting DDI+ platform 140 with statistical module 146 is in electronic communication with multiple EMRs from multiple healthcare organizations and allows for the accessing and cross-institutional reporting of patient information, such that it is considered equivalent to an HIE system); 
receiving genetic testing indicating the presence of non-presence of tested for genetic markers for a patient of said number of patients treated by the healthcare provider (Shiloh Figs. 1 & 15, [0107], noting ; 
querying the database to determine whether any treatments in the list of treatments prescribed by, or likely to be prescribed by, the healthcare provider to the patient are known to have reduced or no efficacy in persons having the same genetic markers as the patient (Shiloh [0124], [0184], noting the GENELEX database is queried to determine the effectiveness of various prescribed medications based on the patient’s genetic profile); 
generating, for display at the healthcare provider system, an alert indicating which, of the treatments in the list of treatments prescribed by, or likely to be prescribed by, the healthcare provider to the patient are known to have reduced or no efficacy in persons having the same genetic markers as the patient (Shiloh [0027]-[0028], [0186]-[0187], [0198], noting alerts are generated and transmitted to the healthcare provider system for display on a GUI to indicate gene-drug interactions determined by the system); and  9Preliminary Amendment App. No.: 16/674,189 Dkt. No.: XAC3256-002D 
displaying, at an electronic display associated with the healthcare provider system, the alert (Shiloh [0073], [0081], [0205], noting the healthcare provider accesses the generated alerts via processor-based display devices like mobile and desktop computers, tablets, mobile phones, etc. displaying the alerts on a GUI).  
Claim 2
Shiloh teaches the system of claim 1, and further teaches wherein: said healthcare provider system comprises an electronic medical record system (Shiloh [0027], [0079]).  
Claim 6
Shiloh teaches the system of claim 1, and further teaches wherein: said database further comprises a list of alternative treatment options; and said electronic storage device comprises additional software instructions, which when executed, configure the processor to display a suggested alternative treatment option, based on said list of alternative treatment options, for each treatment prescribed by, or likely to be prescribed by, the healthcare provider to the patient which are known to have reduced or no efficacy in persons having the same genetic markers as the patient (Shiloh Fig. 13, [0038]-[0040], [0150]-[0153], noting the DDI+ platform generates and displays a list of safer alternative medications (i.e. 
Claim 7
Shiloh teaches the system of claim 1, and further teaches wherein: said treatments comprise medications (Shiloh abstract).  
Claim 10
Shiloh teaches the system of claim 1 and further teaches the system comprising: one or more personal electronic devices in electronic communication with the5Preliminary Amendment App. No.: 16/674,189Dkt. No.: XAC3256-002Dhealthcare provider system, wherein said healthcare provider system comprises a web-based portal accessible by way of the one or more personal electronic devices (Shiloh Fig. 16, [0081], [0193], [0205], noting the DDI+ platform can be accessed on one or more personal electronic devices like mobile and desktop computers, tablets, mobile phones, etc. through Internet-enabled EMR integration or standalone web-based GUI).  
Claim 12
Shiloh teaches the system of claim 1, and further teaches the system comprising: a laboratory system, wherein said electronic storage device is located at said laboratory system (Shiloh Figs. 1 & 15, [0107], noting DDI+ platform 140 that can be implemented as a processor executing software instructions stored in an electronic storage device per [0210]-[0212]; such a system can be considered a laboratory system).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shiloh as applied to claim 1 above, and further in view of Saus et al. (US 20050149361 A1).
Claim 8
Shiloh teaches the system of claim 1 and further teaches wherein:

said database further comprises a list of alternative treatment options; and said electronic storage device comprises additional software instructions, which when executed, configure the processor to display a suggested alternative treatment option, based on said list of alternative treatment options, for each (Shiloh Fig. 13, [0038]-[0040], [0150]-[0153], noting the DDI+ platform generates and displays a list of safer alternative medications (i.e. treatment options) for prescribed medications that have high predicted drug-gene interactions based on drugs stored in the databases).  
In summary, Shiloh teaches a system that can recommend safer alternative options for medication treatments determined or predicted to have reduced efficacy based on drug-gene interactions. said healthcare provider system further comprises diagnostic codes for each of said number of patients treated by the healthcare provider stored at the electronic storage device and that such alternative treatments are recommended specifically for each condition diagnosed by the healthcare provider, wherein the condition diagnosed by the healthcare provider is known to normally require at least one ineffective treatment, rather than simply for medications known to be ineffective for the patient’s genetic profile. 
However, Saus teaches an analogous system for preemptive medication adverse event prediction that includes a database of diagnostic codes associated with commonly or normally prescribed medications for each procedure (Saus abstract, [0029], noting pre-built medication-procedure tables which maintain a standard list of medications that may be administered during a particular medical procedure) that can be used to determine the medications likely to be prescribed to the patient (Saus [0030], noting the medication-procedure tables are used at a template for medications that are normally administered to a patient for a given medical procedure) for subsequent genetic profile checking to preempt adverse clinical reactions (Saus [0027], [0031], noting the purpose of determining the medications likely to be administered to a patient is to preemptively check them for known patient-specific adverse events). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medication compatibility checking and alternative suggestion system of Shiloh such that it includes knowledge of medications normally associated with a particular procedure for a condition as in Saus in order to preemptively check for potential adverse patient reactions to medications normally used in certain procedures for certain conditions (as suggested by Saus [0006]) so that appropriate alternatives can be suggested for each contraindicated instance (as suggested by Shiloh [0150]-[0153]).
Claim 11
Shiloh teaches the system of claim 1, but fails to explicitly disclose wherein: 
said database further comprises diagnostic codes and a list of commonly prescribed treatments associated with said diagnostic codes; and 
said electronic storage device comprises additional software instructions, which when executed, configure the processor to: 
receive diagnostic codes from the healthcare provider system; and 
query the database to retrieve the commonly prescribed treatments associated with the received diagnostic codes to determine the treatments likely to be prescribed to the patient.  
However, Saus teaches an analogous system for preemptive medication adverse event prediction that includes a database of diagnostic codes associated with commonly prescribed medications for each procedure (Saus abstract, [0029], noting pre-built medication-procedure tables which maintain a standard list of medications that may be administered during a particular medical procedure) that can be used to determine the medications likely to be prescribed to the patient (Saus [0030], noting the medication-procedure tables are used at a template for medications that are often administered to a patient for a given medical procedure) for subsequent genetic profile checking to preempt adverse clinical reactions (Saus [0027], [0031], noting the purpose of determining the medications likely to be administered to a patient is to preemptively check them for known patient-specific adverse events). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medication compatibility checking system of Shiloh such that it includes the retrieval and checking of medications associated with a particular medical procedure as in Saus in order to preemptively check for potential adverse patient reactions to medications conventionally used in certain procedures so that instances of such negative incidents can be reduced and patient safety improved, as suggested by Saus [0006].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shiloh as applied to claim 1 above, and further in view of Apte et al. (US 20170308669 A1).
Claim 9
Shiloh teaches the system of claim 1, and further notes that genetic test results as analyzed by the system can be obtained via genetic testing means like saliva samples (Shiloh [0087]-[0088]). However, the reference fails to explicitly disclose that the system itself actually includes a genetic material gathering device; and a genetic sequencing device, wherein said genetic sequencing device is configured to receive the genetic material gathering device, wherein said genetic sequencing device is in electronic communication with said laboratory system.  
. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shiloh as applied to claim 16 above, and further in view of Wilson et al. (US 20190244688 A1).
Claim 17
Shiloh teaches the method of claim 16, and further teaches that patients may be associated with insurance information in the healthcare provider system (Shiloh [0177], noting national insurance number may be associated with a patient in the EMR). However, this reference fails to explicitly disclose: 
providing, at the healthcare provider system, diagnostic codes and treatment codes for the patient; 
determining which genetic tests are covered by the patient's insurance; 
automatically adding tests for genetic markers covered by the patient's insurance to a list of ordered tests; and 
transmitting the list of ordered tests to the laboratory system.  
However, Wilson teaches a computerized lab clearinghouse device that may be applied as a layer atop an existing service application or device (Wilson [0073]) that:

determines which genetic tests are covered by the patient’s insurance (Wilson [0114], noting the device evaluates the appropriateness of an existing lab request for a test by determining if there are equivalent tests that would be covered by the patient’s insurance and provide the necessary results; it is further contemplated in at least [0044] & [0118] that such lab tests can include genomic testing for a patient); and 
automatically adds the genetic tests covered by the patient’s insurance to a list of ordered tests and transmits the list of ordered tests to the laboratory system (Wilson [0059], [0124]-[0125], noting that if different tests are determined to be more appropriate by the system (e.g. by increasing insurance coverage), the lab request is automatically modified with the newly suggested tests, approved and sent to a laboratory, and communicated to the ordering provider via a client device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shiloh to include an integrated lab clearinghouse device layer on top of the DDI+ platform in order for a provider to be able to directly order genomic testing and other laboratory tests from their existing systems (as suggested by Wilson [0073]) while preemptively checking for insurance coverage for a patient to ensure the requested testing is more tailored to the patient to provide more useful lab results and reduced costs (as suggested by Wilson [0060]). 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiloh in view of Wilson as applied to claim 16-17 above, and further in view of Saus.
Claim 18
Shiloh in view of Wilson teaches the method of claim 17, but the combination fails to explicitly disclose the steps of: 
providing, at the database, a list of commonly prescribed treatments associated with one or more diagnostic codes; and 
querying the database to retrieve the commonly prescribed treatments associated with each of the provided diagnostic codes to determine the treatments likely to be prescribed to the patient.

Claim 19
Shiloh in view of Wilson and Saus teaches the method of claim 18, and the combination further teaches: providing, at the database, one or more alternative treatment options, each associated with one or more treatment codes; querying the database to retrieve alternative treatment options for each medication10Preliminary Amendment App. No.: 16/674,189Dkt. No.: XAC3256-002Dprescribed by, or likely to be prescribed by, the healthcare provider to the patient which are known to have reduced or no efficacy in persons having the same genetic markers as the patient; and displaying, at the healthcare provider system, each of said alternative treatment options (Shiloh Fig. 13, [0038]-[0040], [0150]-[0153], noting the DDI+ platform generates and displays a list of safer alternative medications for each prescribed medication that has a high predicted drug-gene interaction based on drugs stored in the databases).  
Claim 20
Shiloh in view of Wilson and Saus teaches the method of claim 19, and the combination further teaches wherein: said healthcare provider system is an electronic medical record (Shiloh [0027], [0079]); and said treatment options are medications (Shiloh abstract).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shiloh as applied to claims 1 and 2 above, and further in view of Saus and Caraballo et al. (Reference U on the accompanying PTO-892).
Claim 3
Shiloh teaches the system of claim 2, and further teaches wherein: 

said alert comprises an indicator in association with the patient which indicates whether one or more treatments prescribed, or likely to be prescribed, to said patient are known to have reduced or no efficacy in persons having the same genetic markers as the patient (Shiloh Fig. 5, [0027]-[0028], [0045], [0188], noting alerts are generated in association with a particular patient’s EMR indicating drug-gene interactions that reduce the blood serum of a drug and thus its effectiveness); and 
.  
In summary, Shiloh teaches a system that can generate alerts for patients of a healthcare provider indicating reduced efficacy of prescribed medications based on their genetic profiles. In addition, Shiloh teaches that alerts may be integrated into existing EMR systems (Shiloh [0107], [0122], [0176]) and that each patient is associated with identifying information like a magnetic card, national insurance or identity number in the EMR system (Shiloh [0177] & [0179]). However, this reference fails to explicitly disclose that the healthcare provider system is configured to display a list comprising identifying information for each of said number of patients treated by the healthcare provider, nor that said alert is designated as an allergy in the electronic medical record system. 
However, Saus teaches an analogous medication checking system that allows for a healthcare provider system to display a patient list including identifying information for a number of patients treated by that healthcare provider (Saus [0032]-[0033], noting various patient-procedure entries including patient name, social security number, etc. (i.e. patient identifying information) are displayed in a list on a user 
Further, Caraballo teaches that it is known in the art to integrate pharmacogenomic alerts into the allergy field of an existing EHR due to the lack of a specific repository for PGx data (Caraballo Pg 257, Col1, second full paragraph). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of the combination such that the generated pharmacogenomic alerts are flagged as an allergy in the electronic medical record system because Caraballo shows that this is a known solution in the art to facilitate integration of pharmacogenomic alerts into existing EHR systems. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shiloh in view of Saus and Caraballo as applied to claims 1-3 above, and further in view of Wilson.
Claim 4
Shiloh in view of Saus and Caraballo teaches the system of claim 3, but the combination fails to explicitly disclose wherein: 
said healthcare provider system further comprises diagnostic codes and treatment codes for each of said number of patients treated by the healthcare provider stored at the electronic storage device; and 
the electronic storage device comprises additional software instructions, which when executed, configure the processor to: 
receive said diagnostic codes and said treatment codes for the patient;3Preliminary AmendmentApp. No.: 16/674,189Dkt. No.: XAC3256-002D
determine which genetic tests qualify as medically necessary based on the diagnostic codes and the treatment codes; and 
automatically add genetic tests qualifying as medically necessary to a list of ordered tests.
However, Wilson teaches a computerized lab clearinghouse device that may be applied as a 
interfaces with healthcare provider systems to obtain patient diagnoses and medical histories (Wilson [0057], [0079], [0097]);
determines which genetic tests are covered by the patient’s insurance and are medically necessary/appropriate (Wilson [0114], [0123], noting the device evaluates the appropriateness of an existing lab request for a test by determining if it is medically appropriate based on the patient diagnoses/history; it is further contemplated in at least [0044] & [0118] that such lab tests can include genomic testing for a patient); and 
automatically orders the covered genetic tests (Wilson [0124], noting that if different tests are determined to be more appropriate by the system (e.g. by being more medically suitable based on patient diagnoses), the lab request is automatically modified with the newly suggested tests, approved, and sent to a laboratory).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of the combination to include an integrated lab clearinghouse device layer on top of it in order for a provider to be able to directly order genomic testing and other laboratory tests from their existing systems (as suggested by Wilson [0073]) while preemptively checking for medical necessity for a patient to ensure the requested testing is tailored to the patient to provide more useful lab results and reduced costs (as suggested by Wilson [0060]). 
 Claim 5
Note: the generation of instructions “for the automated assembly of a genetic testing device based upon the list of ordered tests” is interpreted as an intended result, and is not considered patentably limiting. That is, the claim only requires that instructions are generated, not that any particular purpose of the instructions is carried out or performed by any other component. Accordingly, for the purposes of applying art, the claim will be interpreted as generating any kind of instructions based on the list of ordered tests intended for any purpose or result. 
Shiloh in view of Saus, Caraballo, and Wilson teaches the system of claim 4, and the combination further teaches wherein: said laboratory system comprises additional software instructions stored at the electronic storage device, which when executed, configure the processor to generate instructions for the automated assembly of a genetic testing device based upon the list of ordered tests (Wilson [0003], [0062], [0131], noting the device generates lab instructions for the ordered tests and sends them to the specified laboratory; [0045] further notes that the instructions can include “any information that may help enable the receiving laboratory to perform one or more of the medical tests indicated in the lab instructions”).  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to expressly teach or suggest, either alone or in combination, each and every feature of independent claim 13. In particular, the prior art fails to teach a laboratory system comprising a processor executing stored software instructions to receive diagnostic codes and treatment codes for a patient from a user system, determine if tests for each of a number of genetic markers qualify as medically necessary based upon the diagnostic and treatment codes, actually perform testing for each genetic marker qualifying as medically necessary for subsequent genetic efficacy analysis and alerts. 
The closest related prior art includes Shiloh (US 20150058039 A1), disclosing a system that can generate alerts for patients of a healthcare provider indicating reduced efficacy of prescribed medications based on their genetic profiles. However, this reference fails to explicitly disclose that the system itself actually includes a genetic sequencing machine; that user systems comprise diagnostic codes indicating various diseases or conditions diagnosed by healthcare providers for patients and treatment codes indicating various treatments prescribed by the healthcare providers to the patients; that the diagnostic and treatment codes are received and used to determine if tests for a number of genetic markers qualify as medically necessary; that the processor of the laboratory actually performs the qualifying testing; that testing results are received from the genetic sequencing machine; and that the alerts are stored and displayed in the allergy portion of the user system. 
Other prior art references found in a prior art search and directed to the same main concepts as the instant invention include O’Donnell et al. (US 20160239636 A1), Coleman et al. (US 20090094059 A1), Baskys (US 20170270246 A1), Spivey et al. (US 20160048652 A1), Biles et al. (US 20180330060 A1), and Sheffield et al. (US 20140316821 A1). However, none of these references disclose each and 
Other prior art references remedy some of the deficiencies of Shiloh. For example, Wilson et al. (US 20190244688 A1) teaches a computerized lab clearinghouse device that interfaces with healthcare provider systems to obtain patient diagnoses and medical histories, determines which genetic tests are medically necessary/appropriate based on the patient characteristics, and automatically orders the covered genetic tests. However, this reference fails to explicitly disclose that the same device that determines which tests are medically necessary also performs the medically necessary tests; and that testing results are compared to a list of medications or treatments to determine efficacy for a particular patient and provide alerts in an allergy portion of a user system. Belgoroski (US 10950354 B1) teaches a supplement application for ordering needed genetic tests to determine pharmacogenomic interactions for a patient, but similarly fails to explicitly disclose the tests being determined medically necessary based on diagnostic codes and treatments codes, and the same device performing the necessary tests. In addition, Caraballo et al. (Reference U on the accompanying PTO-892) teaches that it is known in the art to integrate pharmacogenomic alerts into the allergy field of an existing EHR, while Apte et al. (US 20170308669 A1), Ellis et al. (US 20140350954 A1) [0146], Luellen et al. (US 20180308569 A1) [0132], and O’Donnell et al. (US 20160239636 A1) [0048] show use of a genetic sequencing device to provide genetic testing results.
Though many aspects of independent claim 13 are disclosed in the prior art, it would not have been obvious to one of ordinary skill in the art to combine the disparate features into the invention of the instant claims. In particular, it would not have been obvious to modify the processor of the DDI+ platform of Shiloh to actually perform the testing determined to be medically necessary by an analysis of diagnostic and treatment codes. Accordingly, the prior art, either alone or in combination, does not disclose or render obvious all the features of independent claim 13 and it is found to recite allowable subject matter, as are claims 14-15 and 21 depending therefrom. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626